Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Dhuse et al. [US 20170123911 A1, May 4, 2017], in view of Yamazaki et al. [US 20180150489 A1, November 28, 2017], further in view of Gong et al. [US 20200341961 A1, July 15, 2019].

With respect to claims 1, 15 and 20, the claims limitations of method, system and computer-readable instructions for execution by an edge node comprising: 
determining to retrieve index data for a set of objects of a plurality of objects stored by an object storage system ([0045] FIG. 9, the one or more data objects are stored in at least one of a distributed storage and task network (DSTN) and a dispersed storage network (DSN), 
[0068] the index update module determines to update the index node in the storage set based on the received/retrieved update index node requests); 
selecting an index type [e.g. index key] from a plurality of index types in response to determining to retrieve the index data ([0048] each data object of the one more data objects is associated with at least one index key per distributed index structure of the one or more distributed indexes, where the index key includes a searchable element of the distributed index and may be utilized to locate the data object in accordance with key type traits);
wherein the object storage system stores a plurality of indices for the plurality of objects ([0045] FIG. 9, a distributed index structure 350 of one or more indexes utilized to access a data object of one or more data objects 1_1 through 1_w, 3_1 through 3_w, 4_1 through 4_w, etc., where at least some of the one or more data objects are stored in at least one of a distributed storage and task network (DSTN) and a dispersed storage network (DSN));
and wherein one of the plurality of indices stored by the object storage system corresponds to the index type ([0048] each data object of the one more data objects is associated with at least one index key per distributed index structure of the one or more distributed indexes);
in response to a request to retrieve a data object received, the object storage system includes an access layer which stores encoded data slices for each index to an information dispersal algorithm (IDA) width threshold number of storage units in the object storage system ([0078] the node is dispersed storage error encoded to produce the set of encoded node slices, wherein the set of encoded data slices is stored in a set of storage units. Accordingly, the computing device retrieves a decode threshold number of encoded node slices from the storage units. The computing device recovers the node from the decode threshold number of encoded node slices and modifies it to the include the desired change. The computing device then dispersed storage error encoding the modified node to produce a set of updated encoded node slice, which is sent to the storage units for storing); and 
the access layer verifies credentials of the edge node ([0033] network operations includes authenticating user data allocation requests (e.g., read and/or write requests), managing creation of vaults, establishing authentication credentials for user devices, adding/deleting components (e.g., user devices, storage units, and/or computing devices with a DS client module 34) to/from the DSN 10, and/or establishing authentication credentials for the storage units 36. Network administration includes monitoring devices and/or units for failures, maintaining vault information, determining device and/or unit activation status, determining device and/or unit loading, and/or determining any other system level operation that affects the performance level of the DSN 10. Network maintenance includes facilitating replacing, upgrading, repairing, and/or expanding a device and/or unit of the DSN 10), the access layer performs a dispersed storage error decoding function [e.g. integrity processing unit] on retrieved encoded data slices to regenerate the requested data object and a requested index ([0034] the integrity processing unit 20 performs rebuilding of ‘bad’ or missing encoded data slices. At a high level, the integrity processing unit 20 performs rebuilding by periodically attempting to retrieve/list encoded data slices, and/or slice names of the encoded data slices, from the DSN memory 22. For retrieved encoded slices, they are checked for errors due to data corruption, outdated version, etc. If a slice includes an error, it is flagged as a ‘bad’ slice. For encoded data slices that were not received and/or not listed, they are flagged as missing slices. Bad and/or missing slices are subsequently rebuilt using other retrieved encoded data slices that are deemed to be good slices to produce rebuilt slices. The rebuilt slices are stored in the DSN memory 22.
[0066-0067] in an example of operation of the updating of the index node, the plurality of DST processing units recovers the index node from the storage set, where the index node is dispersed storage error encoded to produce a set of index slices that are stored in the storage set. For example, the DST processing unit 2 issues, via the network 24, a set of read index slice requests 1-n to the storage set receives read index slice responses 1-n, dispersed storage error decodes the received index slices to reproduce the index node, and extracts at least one entry of a plurality of entries of the reproduced index node.
[0067] having recovered the index node, the plurality of DST processing units update one or more entries of the reproduced index node. For example, DST processing unit 2 performs an operation requiring updating of the entry and DST processing unit 1 performs another operation requiring further updating of another entry of the plurality of entries of the index node. Having updated the one or more entries of the reproduced index node, the plurality of DST processing units issue update index node requests to the index update module, where an index node request includes an updated entry. For instance, the DST processing units 1-D issues, via the network 24, updated next node requests 1-D to the index update module); and 
the access layer transmits the requested data object and the requested index to the edge node ([0070] having updated the recovered index node to produce the updated index node, the index update module facilitates storage of the updated index node in the storage set. For example, the update index node dispersed storage error encodes the updated index node to produce an updated set of index slices 1-n and sends, via the network 24, the updated set of index slices 1-n to the DST execution units 1-n for storage).
generating a request message indicating a request for the index data of the one of the plurality of indices stored by the object storage system [e.g. generates an updated index node request]; transmitting the request message to the object storage system [e.g. sends the updated index node request] ([0072] the first processing unit generates an updated index node request to include the updated entry associated with the first processing unit and sends the updated index node request to the index update module);
receiving the index data for the set of objects in a response message from the object storage system ([0073] the index update module determines to update the index node in the storage set based on the received update index node requests. The determining includes one or more of detecting that an update timeframe has elapsed, detecting receiving of greater than a threshold number of update the next node requests, and receiving a request to update the index node with priority), wherein the response message is transmitted to the edge node by the object storage system in response to receiving the request message ([0074] the index update module recovers a copy of the index node from the storage set. For example, the index update module issues index slice requests to the set of storage units, receives index slice responses, and dispersed storage error decodes received index slices A1-An to produce the copy of the index node. The method continues at step 100 where the index update module updates the copy of the index node to produce an updated index node based on the update index node request. For example, the index update module modifies one or more entries of the recovered index node utilizing entries extracted from the received update index node requests); and
 ([0058] the index structure metadata may be stored in one or more of a local memory, one or more nodes of the index structure, and as encoded metadata slices in at least one of the DSTN module and the DSN memory).
and wherein the value metadata includes content of the one of the sets of objects [e.g. key type] ([0058] the index structure metadata may include one or more of key type traits to be utilized for all nodes of a corresponding index, key type traits to be utilized for all index nodes of the corresponding index…The index structure metadata may be utilized for one or more of accessing the index, generating the index, updating the index, saving the index, deleting portions of the index, adding a portion to the index, cloning a portion of the index, and searching through the index); and 
storing the index data in local memory in response to receiving the index data [0058] the index structure metadata may be stored in one or more of a local memory, one or more nodes of the index structure, and as encoded metadata slices in at least one of the DSTN module and the DSN memory). 

Dhuse does not teach:
in response to determining that a time to live (TTL) of a currently stored index has elapsed and needs to be updated, and the currently stored index further includes inaccurate and out-of-date information;
Yamazaki teaches:
in response to determining that a time to  live (TTL) of a currently stored index has elapsed and needs to be updated [e.g. the TTL 32e indicates expiration time of the index 32a stored in the first cache table 32], and the currently stored index further includes inaccurate and out-of-date information [e.g. the first cache table need not be updated] ([0055-0056] FIG. 6, the second cache management table 31 illustrated in FIG. 3. When a notification that the second cache table 33 is updated (notification of subdirectory updating) is issued from the GW 20 to an adjacent GW 20', information (index information) relating to device data retained in the second cache table 33 is registered as an entry into the second cache management table 31 of the adjacent GW 20'. 
For example, the information registered as an entry in the second cache management table 31 is index information retained in the second cache table 33 in the adjacent GW 20'. Therefore, it is recognized that, since the index information stored in the second cache management table 31 is retained in the second cache table 33, the first cache table need not be updated.
[0062-0063] FIG. 7 depicts an example of a first cache table In response to an update request for the subdirectory to be performed for an adjacent GW 20' located within a given distance from the GW 20, the first cache table 32 managed by the adjacent GW 20' is updated. The first cache table 32 is an example of a first storage unit that stores index information to information of apparatus and storage location information of the apparatus information. 
The first cache table 32 stores an index 32a, a data registration request number Nput 32b, a data acquisition request number Nreq 32c, a sink address 32d, a time to live (TTL) 32e, and an update time period 32f therein. In the first cache table 32, if the index 32a is searched, the sink address 32d that is not under the control of the own GW 20 but retains target device data, for example, a storage location of the target device data, may be specified.
  The TTL 32e indicates expiration time of the index 32a stored in the first cache table 32. For example, if the value of the TTL 32e becomes "0," it is decided that the corresponding index 32a has expired and the index 32a is deleted from the first cache table 32. Consequently, undesired index information in the subdirectory may be deleted and it may be suppressed that the data amount managed at the GW 20 side increases).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse with detect an inaccurate and out-of-date information of Yamazaki. Such a modification would receive index registration of device data stored in the raw data DB (Yamazaki [0059]).
Dhuse in paragraph [0068] teaches the index update module determines to update the index node in the storage set based on the received update index node requests. The determining includes one or more of detecting that an update timeframe has elapsed, detecting receipt of greater than a threshold number of update index node requests for the index node, and receiving a priority request to update the index node. Having determined to update the index node, the index update module recovers the next node from the storage set. For example, the index update module issues index slice requests 1-n to the storage set, receives index slices A1-An, and disperse storage error decodes the received index slices to reproduce the index node.
In addition Yamazaki in paragraphs [0055-0056] specifically teaches determining that a time to live (TTL) of a currently stored index has elapsed and needs to be updated and the currently stored index further includes inaccurate and out-of-date information [e.g. determining the expired data exist in the currently stored indexed table].
Dhuse as modified by Yamazaki does not teach:
wherein the index data includes a plurality of pairs that each include a key and a value, wherein all of the keys of each pair in the index data corresponds to the index type, wherein each of the plurality of pairs corresponds to one of the set of objects, and wherein the value of each pair includes metadata of the one of the set of objects.
Gong teaches wherein the index data includes a plurality of pairs that each include a key and a value, wherein all of the keys of each pair in the index data corresponds to the index type, wherein each of the plurality of pairs corresponds to one of the set of objects, and wherein the value of each pair includes metadata of the one of the set of objects ([0028] the partition index 150, a leaf node is used to store metadata of an object. For example, the leaf node may store metadata of an object in the key-value form, where a key represents an identifier of the object, and a value represents metadata of the object. The metadata here may comprise, for example, addresses of respective chunks included in the object, the type of the object, and update time of the object, etc.
 [0044] the metadata may further comprise any other information related to the object. FIG. 5 schematically shows a block diagram of a data structure 500 of metadata. As depicted, metadata 510 may comprise multiple fields: an address field 512, type 514 of the metadata, time 516 when the object is updated, size 518 of the object, etc. Here the address 512 may represent address(es) of one or more chunks included in the object. The type 514 may represent the type of the object, for example, the type may comprise image, audio, video, etc. The update time 516 may represent the time when the object is updated finally. The size 518 may represent the size of a storage space which the object occupies))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse as modified by Yamazaki with index data includes pairs of key-value of Gong. Such a modification would store metadata associated with objects for the purpose of quickly and effectively accessing objects in the storage system (Gong [0024]).

With respect to dependent claim 4, Dhuse as modified by Yamazaki and Gong further teaches determining filtering criteria [e.g. index key] for retrieval of the index data; wherein the request message is generated to include the filtering criteria, wherein the index data received in the response message corresponds to a proper subset of pairs of the one of the plurality of indices stored by the object storage system, and wherein the proper subset is selected from the one of the plurality of indices by the object storage system based on the filtering criteria (Dhuse [0060] each data information section of the one or more data information sections includes a corresponding data (e.g., data object) source name or data field 402, a corresponding data index key field 404, and a corresponding data key type traits field 406. For example, the corresponding data source name field 402 of a data 1 node information section 398 includes a data 1 source name entry. Inclusion and/or use of the corresponding data key type traits field 406 is optional).

With respect to dependent claim 5, Dhuse as modified by Yamazaki and Gong further teaches wherein the filtering criteria includes a namespace range, and wherein the proper subset of pairs of the one of the plurality of indices is selected by the object storage system to include only pairs of the one of the plurality of indices with keys that compare favorably to the namespace range (Dhuse [0065] a parent index node includes pointers to each child index node and to another common level parent index node, where each index node includes one or more entries (e.g., values stored in the dispersed article index, i.e., a DSN address associated with stored data), where each entry is associated with an index key value within a range of index key values associated with the index node).

With respect to dependent claim 6, Dhuse as modified by Yamazaki and Gong further teaches wherein the filtering criteria indicates a time corresponding to a last modified since threshold, and wherein the proper subset of pairs of the one of the plurality of indices is selected by the object storage system to include only pairs of the one of the plurality of indices with values indicating a last modified time that is more recent than the time (Dhuse [0068] the index update module determines to update the index node in the storage set based on the received update index node requests. The determining includes one or more of detecting that an update timeframe has elapsed, detecting receipt of greater than a threshold number of update index node requests for the index node, and receiving a priority request to update the index node. Having determined to update the index node, the index update module recovers the next node from the storage set. For example, the index update module issues index slice requests 1-n to the storage set, receives index slices A1-An, and disperse storage error decodes the received index slices to reproduce the index node).

With respect to dependent claim 7, Dhuse as modified by Yamazaki and Gong further teaches wherein the filtering criteria includes a last unmodified since threshold, and wherein the proper subset of pairs of the one of the plurality of indices is selected by the object storage system to include only pairs of the one of the plurality of indices with values indicating a last modified time that is less recent than the time (Dhuse [0068] the index update module determines to update the index node in the storage set based on the received update index node requests. The determining includes one or more of detecting that an update timeframe has elapsed, detecting receipt of greater than a threshold number of update index node requests for the index node, and receiving a priority request to update the index node).

With respect to dependent claim 8, Dhuse as modified by Yamazaki and Gong further teaches wherein the one of the plurality of indices is one of: a first one of the plurality of indices or a second one of the plurality of indices, wherein a first pair for one of the plurality of objects is included in the first one of the plurality of indices, wherein a second pair for the one of the plurality of objects is included in the second one of the plurality of indices, wherein the value of the first pair includes a first subset of a plurality of metadata for the one of the plurality of objects, wherein the value of the second pair includes a second subset of the plurality of metadata for the one of the plurality of objects (Gong [0028] the partition index 150, a leaf node is used to store metadata of an object. For example, the leaf node may store metadata of an object in the key-value form, where a key represents an identifier of the object, and a value represents metadata of the object. The metadata here may comprise, for example, addresses of respective chunks included in the object, the type of the object, and update time of the object, etc.), and
wherein a set difference between the first subset and the second subset is non-null (Dhuse [0051] a sibling node of a node is represented in the index structure on a common level with the node and one node position to the right (e.g. non-null). A last node on the far right of a node level has a no sibling (e.g., null sibling). All other nodes, if any, other than a last far right node, of a common node level have a sibling node). 

With respect to dependent claim 9, Dhuse as modified by Yamazaki and Gong further teaches determining to retrieve second index data for a second set of objects of the plurality of objects stored by the object storage system, wherein an intersection between the second set of objects and the first set of objects includes the one of the plurality of objects; and selecting a second index type from the plurality of index types in response to determining to retrieve the second index data for the second set of objects, wherein the second one of the plurality of indices stored by the object storage system corresponds to the second index type; wherein the request message further indicates a request for the second index data of the second one of the plurality of indices stored by the object storage system, and wherein the second index data is received for the set of objects in the response message from the object storage system includes index data of the first one of the plurality of indices (Dhuse [0058] the index structure metadata may include one or more of key type traits to be utilized for all nodes of a corresponding index, key type traits to be utilized for all index nodes of the corresponding index, key type traits to be utilized for all leaf nodes of the corresponding index, a source name of a root node of the index structure, a maximum number of index structure levels, a minimum number of the next level structures, a maximum number of elements per index structure level, a minimum number of elements per index structure level, and index revision number, and an index name. The index structure metadata may be utilized for one or more of accessing the index, generating the index, updating the index, saving the index, deleting portions of the index, adding a portion to the index, cloning a portion of the index, and searching through the index) further comprising: storing the second index data in the local memory in response to receiving the second index data (Dhuse [0058] the index structure metadata may be stored in one or more of a local memory, one or more nodes of the index structure, and as encoded metadata slices in at least one of the DSTN module and the DSN memory).
 
With respect to dependent claim 10, Dhuse as modified by Yamazaki and Gong further teaches wherein an index type of the second one of the plurality of indices corresponds to one metadata field of the first subset of the plurality of metadata, wherein one metadata field of the first subset of the plurality of metadata is included in the set difference, wherein a metadata value of the one metadata field in the first subset of the plurality of metadata is a first one of a plurality of possible metadata values for the one metadata field, wherein all of the keys of each pair in the second one of the plurality of indices indicates a corresponding one of the plurality of possible metadata values for the one metadata field, and wherein the key of the second pair indicates the first one of a plurality of possible metadata values for the one metadata field (Gong [0044] the metadata may further comprise any other information related to the object. FIG. 5 schematically shows a block diagram of a data structure 500 of metadata. As depicted, metadata 510 may comprise multiple fields: an address field 512, type 514 of the metadata, time 516 when the object is updated, size 518 of the object, etc. Here the address 512 may represent address(es) of one or more chunks included in the object. The type 514 may represent the type of the object, for example, the type may comprise image, audio, video, etc. The update time 516 may represent the time when the object is updated finally. The size 518 may represent the size of a storage space which the object occupies).

With respect to dependent claim 11, Dhuse as modified by Yamazaki and Gong further teaches wherein a first index type of the first one of the plurality of indices corresponds to a name index, wherein a second index type of the second one of the plurality of indices corresponds to an object type index (Dhuse [0049] each leaf node of the at least two nodes may be associated with one or more data objects. The association includes at least one of, for each data object of the one more data objects, storing an index key associated with the data object in the leaf node, storing a source name associated with the data object in the leaf node, and storing the data object in the leaf node), wherein the key of the first pair corresponds to a name of the one of the plurality of objects, and wherein the key of the second pair corresponds to an object type of the one of the plurality of objects (Gong [0028] the partition index 150, a leaf node is used to store metadata of an object. For example, the leaf node may store metadata of an object in the key-value form, where a key represents an identifier of the object, and a value represents metadata of the object. The metadata here may comprise, for example, addresses of respective chunks included in the object, the type of the object, and update time of the object, etc.).

With respect to dependent claim 12, Dhuse as modified by Yamazaki and Gong further teaches wherein a plurality of object types includes an audio file type, a video file type, and an image file type, and wherein the key of each pair in the second one of the plurality of indices indicates one of the plurality of object types (Dhuse [0010] in cloud storage systems, it is common to use one or more index structures to improve the ease of finding data. For example, one index structure is used for find data based on alphabetic indexing. As another example, another index structure is used to find data based on key words contained in the title of the data. As yet another example, another index structure is used to find data based on the type of data (e.g., video, audio, text, pictures, etc.). As the data changes within the cloud storage system, one or more index structures may need to be updated).

Regarding claims 17 and 18; the instant claims recite substantially same limitations as the above-rejected claims 4 & 8 and are therefore rejected under the same prior-art teachings.

Claims 2, 3 and 16  are rejected under 35 U.S.C. 103 as being unpatentable by Dhuse in view of Yamazaki and Gong, as applied to claims 1 and 15, further in view of Dow et al. [US 20100017800 A1, January 21, 2010].

With respect to dependent claim 2, Dhuse as modified by Yamazaki and Gong does not specifically teach wherein the request message includes a response cache control parameter, wherein a cache control header of the response message is set to include cache control data indicating a time period the edge node is to store the index data based on the cache control parameter.
Dow teaches wherein the request message includes a response cache control parameter, wherein a cache control header of the response message is set to include cache control data indicating a time period the edge node is to store the index data based on the cache control parameter, ([0029] TTL is a value in an Internet Protocol (IP) packet that tells a network router whether or not the packet has been in the network too long and should be discarded. For a number of reasons, packets may not get delivered to their destination in a reasonable length of time. For example, a combination of incorrect routing tables could cause a packet to loop endlessly. Normally, TTL is used to discard the packet after a certain time and send a message to the originator, who can decide whether to resend the packet. An initial TTL value is set, usually by a system default, in an 8-binary digit field of a packet header. The original idea of TTL was that it would specify a certain time span in seconds that, when exhausted, would cause the packet to be discarded. Since each router is required to subtract at least one count from the TTL field, the count is usually used to mean the number of router hops the packet is allowed before it must be discarded).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse as modified by Yamazaki and Gong with where the response cache control parameter includes cache control data indicating a time period of Dow. Such a modification would indicates the scope or range in which a packet may be forwarded (Dow [0030]).
Dhuse as modified by Yamazaki, Gong and Dow further teaches:
further comprising: deleting the index data from the local memory in response to determining the time period has elapsed (Yamazaki [0064] the TTL 32e indicates expiration time of the index 32a stored in the first cache table 32. For example, if the value of the TTL 32e becomes "0," it is decided that the corresponding index 32a has expired and the index 32a is deleted from the first cache table 32. Consequently, undesired index information in the subdirectory may be deleted and it may be suppressed that the data amount managed at the GW 20 side increases).

With respect to dependent claim 3, Dhuse as modified by Yamazaki, Gong and Dow further teaches generating a second request message indicating a request for updated index data of the one of the plurality of indices stored by the object storage system in response to determining the time period has elapsed; transmitting the second request message to the object storage system; receiving the updated index data for the set of objects in a second response message from the object storage systems (Dhuse [0073] the index update module determines to update the index node in the storage set based on the received update index node requests. The determining includes one or more of detecting that an update timeframe has elapsed, detecting receiving of greater than a threshold number of update the next node requests, and receiving a request to update the index node with priority); and storing the updated index data in the local memory in response to receiving the updated index data (Dhuse [0058] the index structure metadata may be stored in one or more of a local memory, one or more nodes of the index structure, and as encoded metadata slices in at least one of the DSTN module and the DSN memory).
Regarding claims 16; the instant claims recite substantially same limitations as the above-rejected claims 2-3 and are therefore rejected under the same prior-art teachings.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by Dhuse in view of Yamazaki and Gong, as applied to claim 1, further in view of Hubinette et al. [US 20150161116 A1, July 31, 2014].
 
With respect to dependent claim 13, Dhuse as modified by Yamazaki and Gong does not specifically teach wherein a third index type of a third one of the plurality of indices corresponds to an artist name type, wherein each pair in the third one of the plurality of indices corresponds to an audio file, and wherein the key of each pair in the third one of the plurality of indices indicates one of a plurality of artists of the audio file.
Hubinette teaches wherein index type of the plurality of indices corresponds to an artist name type, wherein each pair in the third one of the plurality of indices corresponds to an audio file, and wherein the key of each pair in the third one of the plurality of indices indicates one of a plurality of artists of the audio file ([0044] indexing component 420 may obtain and index keywords relating to audio features and/or visual features of the crawled documents. The audio features may include a feature relating to sound and/or music associated with a document. For example, the audio features may include an indication of whether or not the document includes sound when the document is rendered for display, an indication of whether or not the document includes music when the document is rendered for display, an indication, when the document includes a sound, of the type of the sound associated with the document, e.g., spoken word, beeping sound, etc., and/or an indication, when the document includes music, of the name of the music, the style of the music, e.g., rock music, classical music, etc., a name of an artist associated with the music, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse as modified by Yamazaki and Gong with index including audio information of Hubinette. Such a modification would provide search results based on the text included in documents, and also, or alternatively, based on audio and/or visual features associated with the documents (Hubinette [0003]).
	Dhuse as modified by Yamazaki, Gong and Hubinette further teaches::
the access layer retrieves at least an IDA decode threshold number of encoded data slices of each data segment of a stored data object and a stored index from at least a corresponding IDA  decode threshold number of storage units of the object storage system in response to a request to  retrieve the data object received from the edge node (Dhuse [0037] FIG. 3 is a schematic block diagram of an example of dispersed storage error encoding of data. When a computing device 12 or 16 has data to store it disperse storage error encodes the data in accordance with a dispersed storage error encoding process based on dispersed storage error encoding parameters. The dispersed storage error encoding parameters include an encoding function (e.g., information dispersal algorithm, Reed-Solomon, Cauchy Reed-Solomon, systematic encoding, non-systematic encoding, on-line codes, etc.), a data segmenting protocol (e.g., data segment size, fixed, variable, etc.), and per data segment encoding values. The per data segment encoding values include a total, or pillar width, number (T) of encoded data slices per encoding of a data segment (i.e., in a set of encoded data slices); a decode threshold number (D) of encoded data slices of a set of encoded data slices that are needed to recover the data segment; a read threshold number (R) of encoded data slices to indicate a number of encoded data slices per set to be read from storage for decoding of the data segment; and/or a write threshold number (W) to indicate a number of encoded data slices per set that must be accurately stored before the encoded data segment is deemed to have been properly stored. The dispersed storage error encoding parameters may further include slicing information (e.g., the number of encoded data slices that will be created for each data segment) and/or slice security information (e.g., per encoded data slice encryption, compression, integrity checksum, etc.)); and
the object storage system evaluates the index request message and generates an index  indicated in the index request message (Dhuse [0034] the integrity processing unit 20 performs rebuilding of ‘bad’ or missing encoded data slices. At a high level, the integrity processing unit 20 performs rebuilding by periodically attempting to retrieve/list encoded data slices, and/or slice names of the encoded data slices, from the DSN memory 22. For retrieved encoded slices, they are checked for errors due to data corruption, outdated version, etc. If a slice includes an error, it is flagged as a ‘bad’ slice. For encoded data slices that were not received and/or not listed, they are flagged as missing slices. Bad and/or missing slices are subsequently rebuilt using other retrieved encoded data slices that are deemed to be good slices to produce rebuilt slices. The rebuilt slices are stored in the DSN memory 22).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Dhuse in view of Yamazaki and Gong, as applied to claims 1 and 15, further in view of Leggette  et al. [US 20180113651 A1, April 26, 2018] and Kleinbeck et al. [US 20190274112 A1, May 9, 2019].

With respect to dependent claim 14, Dhuse as modified by Yamazaki and Gong does not teach generating statistical analysis data by performing at least one analysis algorithm on the index data.
Leggette teaches generating statistical analysis data by performing at least one analysis algorithm on the index data ([0111] FIG. 14A is a state transition diagram of modes of operation of a dispersed storage network (DSN) that includes two states, an overdrive mode state 556 and a maintenance mode state 558. While operating in the maintenance mode 558, the DSN processes both data access tasks and maintenance tasks. The maintenance tasks include one or more of rebuilding, migration, disk balancing, recording statistics, recording debugging information, and other non-essential data access performance-degrading operations. The data access tasks includes one or more of storing data, retrieving data, deleting data, and listing store data. For example, one or more processing modules of the DSN identifies queued and new maintenance tasks and executes the identified maintenance tasks while in the maintenance mode. As another example, the one or more processing modules of the DSN receives DSN access requests and generates DSN access responses).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse as modified by Yamazaki and Gong with analyzing the statistical performance of Leggette. Such a modification would provide the network administration monitoring devices and/or units for failures, maintaining vault information, determining device and/or unit activation status, determining device and/or unit loading, and/or determining any other system level operation that affects the performance level of the DSN 10. Network maintenance includes facilitating replacing, upgrading, repairing, and/or expanding a device and/or unit of the DSN (Leggette [0040]).
Dhuse as modified by Yamazaki, Gong and Leggette does not teach facilitating display of the statistical analysis data via a graphical user interface on a display device of a client device associated with the edge node.
Kleinbeck teaches generating statistical analysis data by performing at least one analysis algorithm on the index data; and facilitating display of the statistical analysis data via a graphical user interface on a display device of a client device associated with the edge node ([0410] the at least one node device is further operable to communicate with a remote server platform. The remote server platform is operable to perform spectrum analytics based on data from the at least one node device, and display the spectrum map via a graphical user interface (GUI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse as modified by Yamazaki, Gong and Leggette with displaying the statistical analysis data via a graphical user interface of Kleinbeck. Such a modification as to perform analysis and provide results or reports with analytics to aid in management of spectrum and/or devices (Kleinbeck [0007]).

Regarding claim 19; the instant claims recite substantially same limitations as the above-rejected claim 14 and is therefore rejected under the same prior-art teachings.


Response to Amendment
In response to the 03/22/2022 office action claims 1, 15 and 20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 06/22/2022 have been considered. 
Applicant argues (page 14) Dhuse does not have an access layer which stores encoded data slices for each index to an information dispersal algorithm (IDA) width threshold number of storage units in the object storage system.
Examiner response:
Dhuse in paragraph [0078] teaches the node is dispersed storage error encoded to produce the set of encoded node slices, wherein the set of encoded data slices is stored in a set of storage units. Accordingly, the computing device retrieves a decode threshold number of encoded node slices from the storage units. The computing device recovers the node from the decode threshold number of encoded node slices and modifies it to the include the desired change. The computing device then dispersed storage error encoding the modified node to produce a set of updated encoded node slice, which is sent to the storage units for storing.

Applicant argues (page 14) Dhuse does not have an access layer that verifies credentials of the edge node. Nor do any of the passages of Dhuse cited by the Office Action describe an access layer that verifies credentials of the edge node. 
Examiner response:
Dhuse in paragraph [0033] teaches network operations includes authenticating user data allocation requests (e.g., read and/or write requests), managing creation of vaults, establishing authentication credentials for user devices, adding/deleting components (e.g., user devices, storage units, and/or computing devices with a DS client module 34) to/from the DSN 10, and/or establishing authentication credentials for the storage units 36.
Applicant argues (page 15) Dhuse does not have an access layer that performs a dispersed storage error decoding function on retrieved encoded data slices to regenerate the requested data object and a requested index.
Examiner response:
Dhuse in paragraph [0068] teaches the index update module determines to update the index node in the storage set based on the received/retrieved update index node requests. 
Note: the access layer to update the index node can be interpreted as index update module.

Applicant argues (page 16) Dhuse does not teach the access layer transmits the requested data object and the requested index to the edge node. 
Examiner response:
Dhuse in paragraph [0068] teaches the index update module determines to update the index node in the storage set based on the received/retrieved update index node requests. 

Applicant argues (page 17) Dhuse does not teach generating a request message indicating a request for the index data of the one of the plurality of indices stored by the object storage system in response to determining that a time to live (TTL) of a currently stored index has elapsed and needs to be updated, and the currently stored index further includes inaccurate and out-of-date information. 
Examiner response:
Dhuse in paragraph [0068] teaches the index update module determines to update the index node in the storage set based on the received update index node requests. The determining includes one or more of detecting that an update timeframe has elapsed, detecting receipt of greater than a threshold number of update index node requests for the index node, and receiving a priority request to update the index node. Having determined to update the index node, the index update module recovers the next node from the storage set. For example, the index update module issues index slice requests 1-n to the storage set, receives index slices A1-An, and disperse storage error decodes the received index slices to reproduce the index node.
In addition Yamazaki in paragraphs [0055-0056] specifically teaches determining that a time to live (TTL) of a currently stored index has elapsed and needs to be updated and the currently stored index further includes inaccurate and out-of-date information [e.g. determining the expired data exist in the currently stored indexed table].
Therefore the Dhuse as modified by Yamazaki teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153